 



Exhibit 10.5
EMPLOYMENT AGREEMENT AMENDMENT 1
     THIS EMPLOYMENT AGREEMENT AMENDMENT 1 (“Amendment”) is made February 8,
2008 between HARRIS INTERACTIVE INC., a Delaware corporation (“Company”), and
RONALD E. SALLUZZO (“Executive”).
     This Amendment amends the Employment Agreement (“Employment Agreement”)made
between Company and Executive effective as of April 30, 2007. All terms of the
Employment Agreement, except as amended hereby, remain in full force and effect.
Capitalized terms not otherwise defined herein shall have the meanings given to
them in the Agreement.
     1. Section 4.7(b)(i) of the Employment Agreement is hereby amended to read
in its entirety as follows:
          (i) material breach of Company’s obligations hereunder, including any
assignment of duties not included within the Executive’s duties described in
Section 1.2 unless previously agreed to in writing by Executive;
     2. Section 4.7(c) of the Employment Agreement is hereby amended to read in
its entirety as follows:
          (c) Executive must provide a Notice of Termination to the Company that
he is intending to terminate his employment for Good Reason within ninety
(90) days after Executive has actual knowledge of the occurrence of the latest
event he believes constitutes Good Reason, which termination notice shall
specify that a Termination Date will occur thirty (30) days after the date of
such notice unless the circumstances constituting Good Reason and identified by
Executive in the Notice of Termination are remedied prior to such Termination
Date. Executive’s right to terminate Executive’s employment hereunder for Good
Reason shall not be affected by Executive’s subsequent Disability provided that
the notice of intention to terminate is given prior to the onset of such
Disability. Subject to compliance by Executive with the notice provisions of
this Section 4.7(c), Executive’s continued employment prior to terminating
employment for Good Reason shall not constitute consent to, or a waiver of
rights with respect to, any act or failure to act constituting Good Reason. In
the event Executive delivers to the Company a Notice of Termination for Good
Reason, upon request of the Board Executive agrees to appear before a meeting of
the Board called and held for such purpose (after reasonable notice) and specify
to the Board the particulars as to why Executive believes adequate grounds for
termination for Good Reason exist. No action by the Board, other than the remedy
of the circumstances within the thirty (30) day period after the date of the
Notice of Termination, shall be binding on Executive.
     3. Section 4.9(a) of the Employment Agreement is hereby amended to read in
its entirety as follows:

 



--------------------------------------------------------------------------------



 



     (a) If Executive is terminated without Cause, a Termination Date occurs on
a June 30 due to non-renewal by the Company of the term of this Agreement under
Section 2.1, or Executive terminates his employment for Good Reason, in each
such case during the one year period following a Change of Control (as defined
below), then the Non-Competition Period described in Section 5.2(a) shall extend
for the eighteen (18) months following the Termination date, and in lieu of the
payments and benefits to which Executive is entitled under Section 4.6 Executive
shall receive:
          (i) the Accrued Base Obligations through the Termination Date, payable
promptly after the Termination Date,
          (ii) any unpaid Performance Bonus earned for any fiscal year ended on
or before the Termination Date payable on the date on which such Performance
Bonus would be paid absent termination,
          (iii) an amount equal to one and one-half (1.5) times Executive’s
target Performance Bonus as established by the Compensation Committee of the
Board of Directors for the fiscal year in which the Termination Date occurs,
payable promptly after the Termination Date,
          (iv) an amount equal to one and one-half (1.5) times Executive’s Base
Compensation as then in effect, payable promptly after the Termination Date,
          (v) health and medical benefits as required by Section 3.3 of this
Agreement during the eighteen month (18) period following the Termination Date;
provided, however, if Executive, Executive’s spouse or Executive’s dependents
are ineligible to participate in the Company benefit programs under Section 3.3,
the Company shall arrange to reimburse Executive for coverage reasonably
comparable to that previously provided under Section 3.3, and further provided
that such benefits shall become secondary to primary coverage upon the date or
dates Executive receives coverage and benefits which are substantially similar,
taken as a whole, without waiting period or pre-existing condition limitations,
under the plans and programs of a subsequent employer, and
          (vi) reimbursement for reasonable (in the discretion of the Company)
and actual expenses incurred by Executive for six months of out-placement
services.
     4. Section 4.10 of the Employment Agreement is hereby amended to read in
its entirety as follows:
          4.10 Effect of Section 409A.
     (a) Notwithstanding anything to the contrary contained herein, with respect
to payments due to Executive pursuant to Section 4.6(c)(iii)-(iv),
4.9(a)(iii)-(iv), and 4.9(d):
          (i) any portion of such payments which is subject to Section 409A of
the Code, including by reason of such payments exceeding the maximum in Treasury
Regulation 1.409A-1(b)(9)(iii) based upon two times the lesser of Executive’s
annualized

2



--------------------------------------------------------------------------------



 



compensation or the limitation set forth in Section 401(a)(17) of the Code,
shall not be made until the date which is the earlier of the date of Executive’s
death and the date which is six (6) months after the date of separation from
service on the Termination Date, and
          (ii) if the Termination Date occurs in 2008 and if the amount of any
payments to be made in 2008 which is subject to Section 409A of the Code exceeds
the amount which is subject to Section 409A of the Code which would have been
paid in 2008 had this Agreement not been amended by Amendment Number 1, then the
amount of such excess shall not be paid until January 2, 2009, on which date
such excess amount shall be paid in a lump sum.
     (b) Notwithstanding anything to the contrary contained herein, in the event
that (i) Executive notifies the Company, or the Company notifies Executive, in
either case prior to the date on which a payment would otherwise be due under
this agreement that Executive (or the Company, as applicable) believe that
(x) the operation of this Agreement with respect to any such payment hereunder
would fall within the coverage of Section 409A(a)(1) of the IRC and (y) any
payment hereunder is to be made on account of IRC Section 409A(a)(2)(A)(i) and
Executive is a “specified employee” pursuant to IRC Section 409A(a)(2)(B)(i)
then (ii) if Executive’s legal counsel and the Company’s legal counsel, in each
case acting reasonably, agree that the foregoing analysis is correct, then such
payment shall not be made until the date which is the earlier of the date of
Executive’s death and the date which is six (6) months after the date of
separation from service (the Termination Date).
     IN WITNESS WHEREOF, this Amendment has been executed and delivered as of
the date first above written.
[Signature Page Follows]

3



--------------------------------------------------------------------------------



 



          HARRIS INTERACTIVE INC.
     By:   /s/ Gregory T. Novak        Gregory T. Novak        Chief Executive
Officer                /s/ Ronald E. Salluzzo         RONALD E. SALLUZZO       
       

4